IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
)
v. ) Case No. 3:1 l-CR-00003
) Judge Thornas W. Phillips
KEVTN M. SMITI-I ) . v

AGREED ORDER OF REVOCATION

A Petition for Revocation of Supervised Release has been filed against the defendant,
Kevin M. Smith, and the defendant admits that he has violated his supervised release. An
agreement has been reached between the parties, recommending that Mr. Smith’s supervised
release should be revoked and that he should receive a sentence of twenty (20) months
incarceration with no supervised release to follow. lt is further recommended that he be
designated to a Bureau of Prisons facility in close proximity to Knoxville, Tennessee.

Mr. Smith agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of »
Criminal Procedure, waive his right to allocute at a revocation hearing, and asks that the
agreement of the defendant and the government pursuant to Rule ll of the Federal Rules ci
Criminal Procedure be found to be a proper sentence.

This Court has.considered the Chapter Seven policy statements in the United States `
Sentencing Guidelines. The defendant’s criminal history category is IV. The advisory guideline
range is 24-30 months for “Grade A” violations which the Court has carefully considered There
is a statutory maximum of 24 months imprisonment which the Court has also considered 'I`h`e
Court has also considered the factors listed in 18 U.S.C. §3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but

not greater than necessary, to accomplish the purposes set forth in 18 U.S.C. §3553(a) while

 

taking into consideration all of those factors and the Chapter Seven policy statements
IT IS HEREBY ORDERED, therefore, that the defendant’s supervised release is revoked.
The defendant is hereby sentenced to a term of imprisonment of twenty (20) months to be
followed by no supervised release. It is recommended that he be designated to a Bureau of
Prisons facility in close proximity to Knoxville, Tennessee.
st

Entered, this l 2 day of l¢){){?ll.. ,2019.

,, , » / y ..

v:WW/’?'%c.<i ii J 514/635ij
Honorable Thomas W. PKillips
United States Disu'ict Judge

APPROVED FOR ENTRY:

M/£<, S/MW ala/17

Anne-Marie Svolto
Assistant U.S. Attomey

   
   

 
   
    

l

"l § 11 r" ' ..(‘¢'.
Nakeisha C. Jackson
Attorney for Defendant

f \
Kevin M. Smith
Defendant

    

if\""l/i/i"",':fi,§,v pp ,//“'/"..q 1117/l bpa . ' l
l`~»' v~“~& »~" t~ ' 1 - ll Qf.'Vlr¢t'tl§_L{l\\/\

 

Mandy Palmiter \_,~;;l_(,\/U/,»ia~_. C. § _
U.S. Probation Ot’ficer \¢/

